Citation Nr: 1441763	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-11 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for small cell renal carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to August 1966, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has reviewed the Veteran's claims file and the record maintained in VA's paperless claims processing systems. 

In May 2013, the Veteran presented testimony before the undersigned Veterans Law Judge; a copy of the transcript has been associated with the record.  At the hearing, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2013).


FINDINGS OF FACT

1.  The Veteran has verified active service in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicide agents (to include Agent Orange) during such service.

2.  The Veteran's military occupational specialty was petroleum storage specialist, and he was exposed to a significant amount of fuel, to include gasoline and jet fuel.

3.  Renal cell carcinoma has not been shown to be etiologically related to service, to include herbicide or fuel exposure.




CONCLUSION OF LAW

Renal cell carcinoma was not incurred in active duty service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2010 that fully addressed all required notice elements for the claim on appeal and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, as well as regarding disability ratings and effective dates. 

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains service treatment records, VA and private treatment records, an April 2014 expert opinion, and the transcript of a May 2013 Board hearing.  The RO has also obtained all private treatment records identified by the Veteran for which he has provided authorization for release to VA.  The Veteran and his representative have not identified any other outstanding relevant evidence.

In this case, a VA examination was not provided in connection with the Veteran's claim for service connection; however, the Board sought an expert opinion on the matter in April 2014.  The Board concludes an examination is not needed because the issue on appeal involves a medical question regarding the etiology of the Veteran's renal carcinoma.  Because there is no dispute whether the Veteran currently has a diagnosis of carcinoma and because there is no reason why an examination must be performed, the Board finds that an opinion is sufficient to herein decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided an opportunity to set forth his contentions on the claim during the May 2013 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the May 2013 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection 

A. Law

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.

The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. §3.309(e).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.

B. Contentions

This appeal arises out of the Veteran's contentions that his renal cell carcinoma is related to presumptive exposure to herbicides, or alternatively, to in-service exposure to jet fuel.

C. Analysis

The Veteran was diagnosed with clear cell carcinoma in November 2006.  Medical evidence reflects that testing revealed evidence of early-stage T1 renal cell carcinoma as early as February 1995.  As the Veteran has a diagnosis of a current disability, the first Hickson element has been met.

Regarding in-service injury, the Veteran has verified active service in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicide agents during such service.  The Veteran also had significant exposure to fuel during service.  Service records reflect that his military operational specialty was a petroleum storage specialist.  At his Board hearing, the Veteran testified that during service, he operated field pumps containing diesel fuel, jet/aviation fuel (JP-4 and JP-5), and automobile fuel (mogas).  He testified that during his service in Vietnam, he was soaked with fuel almost daily over the course of a "few months," and he was unable to shower more than once a week.  The Veteran is competent to report matters observed or within his or her personal knowledge, Layno v. Brown, 6 Vet. App. 465, 470 (1994), and the Board also finds his testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  As in-service exposure to herbicides and fuel has been established, the second Hickson element has also been met.

The third Hickson element- medical evidence of a nexus between the claimed in-service herbicide and fuel exposure and current clear cell renal carcinoma-is the remaining issue.  The Veteran may establish this element through several theories of entitlement: 1) the claimed disease began in service; 2) the claimed disease is presumptively related to service as a chronic diseases (i.e., per 38 C.F.R. § 3.309(a)); 3) the claimed disease is presumptively related to service as an herbicide-related disease (i.e., per 38 C.F.R. § 3.309(e)); and 4) the claimed disease is etiologically related to in-service exposure of herbicides and/or fuel.  Each theory will be discussed in detail below.

There is no evidence that clear cell renal carcinoma began in service.  The Veteran's service treatment records are silent for a diagnosis or manifestations of such a disease.  Further, the Veteran was first diagnosed with clear cell carcinoma in November 2006.  In May 2013, the Veteran's treating oncologist submitted a letter stating that he reviewed a CT scan that was performed on February 1, 1995.  In reviewing the scan, the oncologist noted that there was a small abnormality in the Veteran's right kidney "that might represent his kidney cancer, but at a much earlier stage."  He stated that he believed the scan revealed a stage T1 renal cell carcinoma that was unrecognized at that point.  As medical evidence reflects that testing revealed evidence of early-stage T1 renal cell carcinoma as early as February 1995, the Board finds that the Veteran's cancer was first proven to present in February 1995.  As February 1995 is 29 years after the Veteran's separation, however, the Board finds that there is no evidence that his clear cell renal carcinoma began in service, and the claim fails on this theory of entitlement.  

Similarly, as the Veteran's first evidence of clear cell renal carcinoma appeared 29 years after separation, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is of no avail to the Veteran.  More specifically, the Veteran's malignant tumor did not become manifest to a degree of 10 percent within one year from the date of separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As such, the Veteran's claim also fails on this theory of entitlement.

Regarding presumptive service connection based on herbicide exposure, renal cell carcinoma is not a disability for which presumptive service connection is warranted.  38 C.F.R. §§ 3.307, 3.309(e).  The Veteran's claim also fails on this theory of entitlement.

The final theory of entitlement, namely that the Veteran's clear cell renal carcinoma is due to his in-service exposure to herbicides and/or fuel, also fails as the probative nexus opinions of record weigh against of the claim.  The record contains no indication that the Veteran's clear cell renal carcinoma is due to herbicide exposure.  The Board finds it significant that VA has specifically determined that the presumption of service connection based on herbicide exposure is not warranted for renal carcinoma.  This finding is based on consideration of reports of the National Academy of Sciences and all other sound medical and scientific information and analysis available to VA.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  Further, in an October 2010 VA opinion (rendered as an aside during a diabetes mellitus examination), a VA physician found that it was unlikely that the Veteran's renal carcinoma was related to Agent Orange exposure, based on current statistical data.  Although direct service connection is still possible if the specific facts and circumstances of a Veteran's case tend to show that this Veteran's condition is correlated with exposure and that the Veteran has a risk profile that does not otherwise suggest a cause, that is not the situation in this case.

The record also contains an April 2014 opinion by a VA physician who is Board-certified in preventative medicine, in consultation with a hematology-oncology physician and a urologic surgery physician, regarding the Veteran's assertion that his clear cell renal carcinoma was caused by exposure to fuel.  In the opinion, she found that it was not at least as likely as not that the Veteran's in-service exposure to gasoline and jet fuels caused or is otherwise related to his development of renal cell carcinoma approximately 29 years after service.  As rationale, she noted that the Veteran had a significant smoking history, and tobacco is an indisputable, well-known, and well-documented risk factor for kidney cancer.  She explained that at this time in medical knowledge, while some studies have suggested a possible link between gasoline and petroleum products with renal cancer, this remains speculative and unproven.

The VA physician also commented about a National Institute of Health (NIH) article that the Veteran provided that states that "gasoline emissions are also known to contain benzene, a known human carcinogen."  She noted that "[t]his incorrectly implies that carcinogens equally affect all organs, and that benzene is known to be carcinogenic to the kidney; this is not the case."  She explained that different carcinogens affect different organs, and benzene has strong statistical links with leukemia and non-Hodgkin's lymphoma, and less strong links with cancers of the brain, central nervous system, lung, nasopharynx, and multiple myeloma.  From her research, she determined that, thus far, benzene has not been demonstrated to be linked with renal cancer.  She also provided a significant amount of medical references to support her findings.

She finally discussed the comment in the NIH article that "gasoline exposure has been shown to consistently increase kidney cancer risk in both animal in human studies."  She stated that this statement was based upon a 1997 report, which she considered outdated and not confirmed by more recent evidence.  She further noted that this statement directly contradicted the actual findings of the study, which was that cumulative exposure to petroleum/gasoline emissions was inversely associated with risk.

In this regard, the Board notes that the NIH study provided by the Veteran states that the findings that petroleum/gasoline engine emissions were shown to increase kidney cancer risk were suspected to be caused by chance, as "evidence for renal carcinogenicity has been weak" and "animal cancer studies have been inconsistent and provide limited evidence of carcinogenicity."  The study concluded results indicated a possible association between occupational styrene (benzene) exposure and renal cell carcinoma risk, but additional studies were needed to replicate findings, as this was the first time such associations were reported and may be due to chance.  For these reasons, the Board does not find that this study supports the Veteran's assertion that his renal cell carcinoma was caused by his fuel exposure.

The Veteran has submitted an opinion from his treating oncologist, Dr. Mintzer, dated in May 2013.  Dr. Mintzer noted that the Veteran was diagnosed with renal cell carcinoma in 2006 and has demonstrated an indolent growth pattern, suggesting that his tumor probably arose biologically many years before that.  He also noted that "[w]hile the cause is not definitely known, it could be related to exposures to carcinogens he had more than 20 years ago."

As noted above, there are competing nexus opinions on the third Hickson element.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board accepts the October 2010 and the April 2014 VA medical opinions as probative and dispositive evidence on the medical nexus question, as they were upon full consideration of the records, including the Veteran's assertions, and supported by rationale.  See Hernandez-Toyens, 11 Vet. App. at 382; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). 

Regarding Dr. Mintzer's opinion, while the Board finds the opinion competent and probative, the Board affords it little, if any, weight in support of establishing a nexus, as the statement is speculative in nature.  The key word here is "could," which is merely suggestive and, as such, is insufficient to establish a nexus.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus).  The physician's statement that the cause of the Veteran's renal cell carcinoma "could be" related to exposure to carcinogens is speculative.  Dr. Mintzer also provided no rationale for this opinion.  The failure of the physician to provide a basis for his opinion affects the weight of the evidence.  Hernandez-Toyens, 11 Vet. App. at 382.  The speculative language and lack of rationale are factors the Board has considered in assigning this opinion very little weight.

Furthermore, any direct assertions by the Veteran and/or his representative that there existed a medical relationship between the Veteran's clear cell renal carcinoma and his service provides no basis for allowance of the claim.  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training and expertise to provide an etiological nexus opinion regarding cancer and service, the Veteran and his representative are not competent to render a probative opinion on a medical matter such as this.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, the lay assertions in this regard have no probative value.

Thus, when considering the competent medical opinions of record, the Board finds that the most probative opinions of record weigh against the claim, which fails on the third Hickson element.  As such, the claim for service connection for clear cell renal carcinoma, to include as due to herbicide exposure, must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for clear cell renal carcinoma, to include as due to herbicide exposure, is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


